Citation Nr: 1501505	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to accrued benefits, for a pending claim of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1944.  He died in October 2008.  The appellant is a surviving son of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran filed a claim for nonservice-connected pension benefits in September 2008.  The Veteran died in October 2008.

2.  Benefits are payable as of the first day of the next month following the date of claim.    

3.  Benefits are discontinued as of the last day of the month before death.

4.  There were no monetary benefits entitled to the Veteran upon his death and therefore no accrued benefits.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include unreimbursed medical expenses for the year of 2008, have not been met. 38 U.S.C.A. §§ 5112, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.160, 3.500, 3.1000, 20.302, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The resolution of the appellant's appeal for accrued benefits turns on the law as applied to the undisputed facts in this claim.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

Merits of the Claim

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c).

There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.

The basic facts are not in dispute.  The Veteran filed a claim for nonservice-connected pension benefits on September 30, 2008.  The Veteran died on October [redacted], 2008 and the appellant filed his claim for accrued benefits on November 19, 2008.  Therefore, the Veteran had a pending claim for nonservice-connected pension before his death and the claim for accrued benefits was timely filed.  38 C.F.R. § 3.1000(c). 

Although the undersigned is sympathetic toward the appellant and does not discredit the fact that he provided expenses, including those for assisted living, for his father, likely much of it at his own expense, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Assuming that a claim for benefits was received in September 2008, benefits would be payable as of the first day of the next month, October 1, 2008.  38 C.F.R. § 3.31. However, the Veteran died in October 2008.  Benefits are discontinued as of the last day of the month before death, September 30, 2008.  38 C.F.R. § 3.500(g).  Because the Veteran died so soon after filing his claim, his entitlement was over before it had begun.  There are no periodic monetary benefits to which he was entitled at the time of death, and which were due and unpaid.  That is, there are no accrued benefits which could be granted.  Simply put, even if the Veteran had an existing claim that could be granted, he would not have been entitled to any benefits as his claim was received in such close proximity to his death.  The law pertaining to eligibility for accrued benefits is dispositive of this issue, the appellant's claim for accrued benefits for a pending claim of nonservice-connected pension benefits must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to accrued benefits, for a pending claim of nonservice-connected pension benefits is denied.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


